                      IN THE l)NITJJP STATES :OISTRJCT COURT
                    FOR THE EASTERN :OISTRICT NORTH CAROLINA
                                 EASTERN DIVISION

                                         NO. 7: 18-CR-48-BO

  UNITED STATES OF AMERICA                          )
                                                    )
  v.                                                )
                                                    )
  CHRISTOPHER P. WILKINSON                          )


                                                  ORDER
       THIS MATTER IS BEFORE THE COURT pursuant to the United States' Motion to

Partially .Unseal Docket.

       Finding there is no longer good· cause to seal the docket in the above-captioned case, with

the exception of the United States' Motion to Seal Docket and the United States' Motion to

Partially Unseal Docket, it is hereby ORDERED that the Motion is GRANTED. The Clerk shall

unseal the docket in the above-captioned matter with the exception of the United States' Motion

to Seal Docket and the United States' Motion to Partially Unseal Docket.

       This   fl day of     :Tu. Vl e.- , 2019.

                                                        =r:__~~
                                                        · TERRENCEW:BO
                                                         Chief United States District Judge
                                                         Eastern District of North Carolina




           Case 7:18-cr-00048-BO Document 32 Filed 06/18/19 Page 1 of 1
